Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0009273).
Regarding claims 1 and 11, Kim discloses a semiconductor device and method of manufacturing thereof, comprising:
a substrate (41/61) [Figs. 4-5];
a stacked structure disposed on the substrate, the substrate comprises a cell array region (401/501), a peripheral circuit region (402/502) and a middle region (region comprising trench ring 46/67) between the cell array region and the peripheral circuit region [Figs. 4-5];
a first trench (46/67) located in the middle region [Figs. 4A, 4H and 5A];
a second support layer (47/68) located on an upper surface of the stacked structure, wherein parts of the second support layer (47/68) is disposed in the first trench [Figs, 4B and 5B]; and
a capacitor structure (51/72) located in the cell array region [Figs. 4D-4H and 5E-5F; and paragraphs 0003, 0004, 0073 and 0098].

Regarding claims 5 and 15, Kim discloses wherein the stacked structure comprises a first support layer (44/64), and wherein both the first support structure (44/64) and the second support layer (47/68) contact the capacitor structure directly in the cell array region [Figs. 4-5].
Regarding claims 7 and 17, Kim discloses wherein the capacitor structure comprises a lower electrode (51/72) [Figs. 4-5], a capacitor dielectric layer [paragraphs 0004, 0073 and 0098] and an upper electrode [paragraphs 0003, 0004, 0073 and 0098].
Regarding claims 8 and 18, Kim discloses wherein parts of the second support layer (47/68) disposed in the first trench (46/67) directly contacts the capacitor structure (51/72) [Figs. 4-5].
Regarding claims 9 and 19, Kim discloses wherein the second support layer (47/68) disposed on the upper surface of the stacked structure and the second support layer (47/68) disposed in the first trench are an integrally formed structure [Figs. 4-5].
Regarding claims 10 and 20, Kim discloses wherein the second support layer (47/68) disposed (simultaneously) in the cell array region, in the peripheral circuit region and in the middle region [Figs. 4-5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0009273) in view of Tomoyama et al. (US 2013/0270677).
Regarding claims 2, 6, 12 and 16, Kim discloses wherein the semiconductor device further comprises an ONON structure located on the substrate of the peripheral circuit region, and the ONON structure comprises a first dielectric layer (42/62), a first support structure (44/64), a second dielectric layer (45, 65/66), and the second support layer (47/68) [Figs. 4-5].
However, Kim fails to teach a second trench structure and an oxide layer.
Tomoyama teaches:
a second trench structure (163) disposed between the first trench structure (162) and the peripheral circuit region (region after trench 163) [See Figs. 1-2];
wherein the semiconductor device further comprises an ONONO structure located on the substrate of the peripheral circuit region, and the ONONO structure comprises a first dielectric layer (140), a first support structure (142), a second dielectric layer (150), the second support layer (151) and an oxide layer (183) [Fig. 1].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Kim by forming a second trench structure and an oxide layer over the second support layer as taught by Tomoyama because it helps with the detection of misalignment and offering high yield [paragraph 0034 and 0054].
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jose R Diaz/          Primary Examiner, Art Unit 2815